___________

                                     No. 96-2316
                                     ___________


Barbara R. Burns,                   *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
R.A. Ungerman Construction Co.,     *
                                    *      [UNPUBLISHED]
           Appellee.                *
                               ___________

                        Submitted:   June 26, 1996

                            Filed:   June 28, 1996
                                     ___________

Before FAGG, HENLEY, and BOWMAN, Circuit Judges.
                               ___________


PER CURIAM.


     Barbara R. Burns appeals from the District Court's1 denial of her
Federal Rule of Civil Procedure 60(b) motion.        Upon careful review of the
record, we conclude the judgment of the District Court was correct.
Accordingly, we affirm.      See 8th Cir. R. 47A(a).


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.